                                                                                                                   ,
                                                                                                                         M35“
                                                                                              )3 25313
                                                                                                     w Hivvgabsm
                                                                                                   m 530
                                                                                                         1802   81 SW
                                                                     ‘JWWW
                          swam N ;o uouegoosw mus/Manna
                                    89%”; Jaqwnu uogssgwmoo                                                  {1:113
                                                                                                             u“: “
                                 3303   umdvsandxa uoxss gwwoonw
                                             Munoo uﬁmaw
‘_..V.,_<W‘,,,.W,,,   M   ,,,,,,,,,,,,,,,, Oitqnd MEION   13“ W '8 Lung
                                                          uaod; unea90W   11111100
                          12
                           293M210 N        ewMAM
                      W...                  x
                                                                                m      WWW???                WWW/1
                      \f‘fii                 qEQgrxp-zviom                                         //                  ”77/
                                                 EM“                                         x1/
                                                                                              U          /                       {2/
                                                  WU “443?”
                                           Q5“Wk    53%:
                                                    73
                                                                             5:31:35
                                                                              §
                                                                                       ”WW                             @
                                                                                                                       \rn, W74.)      ’‘
                                 {£13ng                     ;0A2p                                                                                X
                           sag; r23                ”m
                                                 m [mi];
                                      aw asewq umms pua psqpasqns                                                                               .J
  WW“ We WW
                             1{39‘ Sm
                              .1
                                                                 <9       mﬁwv
                                                                                                         WU
                                                                                                             f  WM
                                                                                                                                /
                                                                                                                                v/          LY),
                                                                                                                                            :3?
   WWWVW/W Wad/W“? 3%                                                                                                            my “(‘0
                                                                                                                                            m5
                                                                                                                                            K
                                                                                                                                  5%
Ww W :vwﬁ ”WM                                                              6:39;,»ny           nyl)                              mﬂf
 WWWQ’WW ob                                                                                   WaWWW We;
        WWWW ”‘me                                                                      Dov   264%“??me
                            VVVVV
                                                                                       WM? W32”              WJW
                 fZZﬁ’ﬁijQ/fb                                                         WWW/9W4                                 (77))
        73’0” “groggy/2'47);                                                         ’EWW                       7707:24de
               W’XWWWWW&JW    M                                                                                 £0”
                   Wf mgrvmwwmw
                          27m
                 3722“}ﬂg/                                     /f)7mm;>f4m/f Kay/slimming" B75
A g :7 ”710                                        WW 7/ WW                                              )
                                                                                                             wﬁ/W/p
                                                                                                             W
                                                   Document     Page 1 of 2
                          Desc Main                 Filed 08/13/21 Entered 08/16/21 11:33:27             Doc 121   Case 20-14201-pmm
      Case 20-14201-pmm                                 Doc 121       Filed 08/13/21 Entered 08/16/21 11:33:27                           Desc Main
                   WWWW
                                                                     Document     Page 2 of 2
            WWWW




              MWW




                   WM




                   Wm
                            (Um             MW MM/L/                                                               Ci        pm
                             Gigi/‘2,        )vL/(wé/ZE’              JW/[ﬂintfﬂjkf( {ﬂog/80;
                            m M ﬂaw/CCCCM/ﬂﬂjjﬁ/W                    MM @0me 0 /‘\/ C [30,452
                   Effgﬂn£$
                          U/S
                                                          ﬁr?
                                                                 gm
                                                                          /nf?f/A:):Uj_;w
                                                                         WLv/W)
                            Mt/LQ/U‘ff“
                            Awawjt ﬁV/k Q9 02M 61%                                 7WWJMQC’Q6
                            71% ﬂ 47M Wwé/Uﬁﬂm f»¢% OWE/b %mj/
            ﬁéwwﬁ} pm; w wwwu warp/kw
                                                                                                                                                             ’
                                                                                                                                                                 ,(X/‘é,

                   i914}. (meg (Vt/VD                           @meg              0&0”       ALWQO
                                                                                                             #M m “‘0
       xi
       f L 3,5143,wa
                     §
                        é
                        :
                                          M  WCWLW
                                       WMxQM/W‘EWM
                                                      QQQ                                                                                           {—97%


       cg                   M          m 7%; pm& ”WW axU/Ke; W M19935;

          pg
                                   L
                                       M» Wgwﬁlw GLUJZWM,
                               #255 (”Doc                      0&3     M‘Qé‘wd
                                                                      tab
                                                                                                                    [21%                 WW
                                                                                            ’Sﬁbscri‘égé   NEW”         3   Defoe        t;
                                                                                                                                               1    3‘   I


                                                                                                                                              yam”



                            M
                                                                                            dayof                       3%“ am,
                                           /L\                   UL   QM   mp
                                                                                            m andfar
                                                                                            State                       FR
                                                                                                                               -'

                                                                                                                                \ES
                                                                                                                                     ‘
                                                                                                                                              C»;    W


                                            6%                                                         mm M d
MW”
      w


      My»
          ”m
                   5;
                                            {1"}!     r.“
                                                                (mam                       My Commissjc
                                                                                                              «a
                                                                                                              Q
                                                                                                                   assign:maria;

                                                                                                                   n;

                                                                                                  Penns Mania--Notajy
                                                                                                                        3m“
                                                                                                                      Sea!
                                                                                                                                    )3 \‘x         BREE
                                                                                                                                               khan-”W


                                            WILL:                                   commonwfﬁ‘g ﬁsxxer. Nyoiaw Public

”‘
     My“                                                                                       Lehigh County, 791122
                                                                                         ommisssoﬁ 93‘9“?"
                                                                                      Myzommissionnumber111°853
                                       AUG       1    3 2821                                                                 Miami
                                                                                                           Aswgzaucn of
                                                                                     MuiﬁﬁeﬁPmnsymm
                                                 "\


                             82v       ﬂ?
                                   TIMOT     M        RATH, CLERK
                                                         DERCLERK
